Case 2:20-mj-16097-ARM Documenté6 Filed 09/23/20 Page 1 of 1 PagelD: 6

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA MAGISTRATE NO.:: 2O- 160%)

V. CRIMINAL ACTION

ORDER OF RELEASE
Aldo R. Chavez

 

The Court orders the defendant is ordered released on a personal recognizance bond with
the following bail conditions:

(A Reporting, as directed, to U.S. Pretrial Services;

(/) Substance Abuse testing/treatment, as directed by U.S. Pretrial Services:

( ) Mental Health testing/treatment as directed by U.S. Pretrial Services:

(4 The defendant shall appear at all future court proceedings;

( ) Other:

 

/s/ Aldo R. Chavez 9/23/20
DEFENDANT DATE

 

 

It is further ORDERED that the defendant be furnished with a copy of this order and a notice
of the penalties applicable to violation of conditions of release.

ANTHONY R. MAUTONE
U.S. MAGISTRATE JUDGE

2 SY pe

DATE. ¢

 
